Cook, J.,
delivered the opinion of the court.
In Telephone & Telegraph Co. v. Williamson et al., 57 South. 559, Judge McLean, in an able and exhaustive opinion, reviewed and analyzed all of the authorities “upon the subject of the jurisdiction of equity relative to a multiplicity of suits.” The reasoning of this opinion is flawless, and the law of this state upon this much discussed subject was announced to be as it was announced by Judge Campbell in Tribette v. Railroad Co., 70 Miss. 182, 12 South. 32, 19 L. R. A. 660, 35 Am. St. Rep. 642. It was said by Judge McLean in Telephone Co. v. Williamson, supra: “What is and what is not a community of interest is well settled in Tribette v. Railroad Co., quoting from Bliss on Code Pleading as follows: “Two or *848more owners of mills propelled by water are interested in preventing an obstruction above that shall interfere with the downflow of water, and may unite to restrain or abate it; but they cannot unite in an action for damages, for as to the injury suffered there is no community of interest.’ ” This terse sentence embraces a clear and comprehensive definition of the rule, under review, and was followed by this court in Newton Oil Co. v. Sessums, 59 South. 9, wherein the parties to the proceedings were reversed.
We regard the law as finally and correctly settled against the appellant.

Affirmed.